Citation Nr: 0304583	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01-06 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had verified active service from May 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision by the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran has not submitted any competent evidence of 
current disability.  


CONCLUSION OF LAW

No asbestosis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in January 2001 and June 2001, the statement 
of the case (SOC) dated in June 2001; the supplemental 
statement of the case (SSOC) dated in March 2002; and the 
letter giving the veteran notification of the VCAA dated in 
November 2001, the RO provided the veteran with the 
applicable law and regulations and gave adequate notice as to 
the evidence needed to substantiate his claims.  In addition, 
the VCAA letter explained the notice and duty to assist 
provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

While the explicit provisions of the new law and new 
regulations implementing VCAA were not before the RO when it 
adjudicated the veteran's claim, since he  has already been 
informed of the evidence needed to substantiate his claim and 
of the notification requirements, there is no further action 
which need be undertaken to comply with the provisions of the 
VCAA, and the veteran and his representative have pointed to 
no actions they believe need be taken.  Therefore, there is 
no prejudice to the veteran in the Board proceeding to 
adjudicate the merits of the claim.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

With respect to the duty to assist, the RO has secured VA 
medical examinations, VA x-ray studies, and private 
outpatient records.  The veteran has not authorized VA to 
obtain any additional private evidence.  The Board finds that 
the duty to assist the veteran with the development of his 
claim is satisfied.  38 U.S.C.A. § 5103A (West 2002).  

The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision.  38 U.S.C. § 5103A; Charles v. 
Principi, 16 Vet. App. 370 (2002).  In this regard, the Board 
points out that a relevant VA examination was conducted in 
March 2001.  This examination included pulmonary function 
testing and radiographic examination of the veteran's chest.  


Analysis

The veteran contends that he was exposed to asbestos while 
aboard the USS George M. McKenzie during his period of 
service in the U. S. Navy.  During his personal hearing held 
in August 2002 and in statements associated with the claims 
folder, the veteran stated that he worked on the ship decks 
and in the stacks and that he believes that during that 
period of time, he was exposed to asbestos.  Further, the 
veteran stated that he never worked any jobs before or after 
service in which he could have been exposed to asbestos.  At 
the outset, the Board notes that based on the clinical data 
of record, the veteran's service connection claim must be 
denied.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Direct service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

Under the facts of this case, the Board notes initially that 
there are no service medical records associated with the 
veteran's claims folder.  In July 2000, the RO requested the 
veteran's service medical records and any additional 
documents that might provide information concerning possible 
exposure to asbestos in service.  No records were 
forthcoming.  In the case where there are no service records, 
the Board has an increased responsibility to ensure that the 
veteran is well informed as to the possibility of alternate 
sources to substantiate his service record.  Garlejo v. 
Derwinski, 2 Vet. App. 619 (1992).  In this case, the veteran 
has been appropriately informed, most recently during his 
hearing in August 2002.  The veteran made no attempts to 
provide copies of any records in his possession.  
Nonetheless, the Board has exercised its duty to ensure that 
extensive efforts were made to locate the service medical 
records, but to no avail.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
Board also points out that the veteran's service medical 
records would not add any significant information to the 
record on appeal: by their very nature, they would not be 
relevant to the determinative issues in the present case, 
which are whether the veteran was exposed to asbestos while 
aboard the USS George M. McKenzie and whether he now suffers 
from asbestosis.  

On a review of the record, the Board notes that the veteran's 
claim must be denied on the basis of no current diagnosis.  
The lack of evidence of current disability necessarily means 
that the veteran's service connection claim fails.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case, the Board first notes that pulmonary function 
test results dated in March 2001 were interpreted as normal.  
On corresponding VA examination in March 2001, the examiner 
recited the veteran's reported history of asbestos exposure.  
Other than reporting the veteran's symptoms of shortness of 
breath, the examiner reported no clinical findings related to 
exposure to asbestos.  The examiner diagnosed asbestos 
exposure only by way of history.  Significantly, the examiner 
did not diagnosis actual asbestosis.  VA outpatient records 
dated from May 2000 to May 2001 are similarly negative for 
any diagnosis of asbestosis.

Further, the Board finds that the sole diagnosis of current 
asbestosis is not probative.  In a private physician's 
medical record and opinion dated in July and September 1997 
respectively, a diagnosis of bilateral interstitial fibrotic 
changes consistent with asbestosis in a "patient who has had 
an adequate exposure history and latent period" was noted.  
The Board notes that a diagnosis based solely on the 
veteran's unsubstantiated history cannot form the basis of a 
valid claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
There are no clinical data of record to substantiate the 
veteran's contentions of residual disability due to exposure 
to asbestos in service.  

Finally, the Board points out that a lay person, untrained in 
the field of medical diagnostics, is incompetent to offer an 
opinion which requires specialized medical knowledge, as in 
this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has not submitted any evidence of the requisite training so 
as to render his statements medically competent.  Thus, the 
veteran's own statements alone do not constitute competent 
medical evidence in support of his claim on appeal.  Thus, in 
this respect as well, the veteran's service connection claim 
fails.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Therefore, in light of the above, the veteran's service 
connection claim must fail due to no current diagnosis 
related in any way to exposure to asbestos.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096.


ORDER

Service connection for asbestosis is denied.  



	                        
____________________________________________
	JASON R. DAVITIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

